Case 6:20-cv-02249-PGB-GJK Document 17-7 Filed 01/13/21 Page 1 of 6 PageID 193




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


 __________________________________________
 BULLBAG CORPORATION,                     )
    a Foreign Profit Corporation,         )
                                          )
 Plaintiff,                               )
                                          ) Civil Action No. 6:20-cv-2249
 v.                                       )
                                          )
 BAGS O MONEY, LLC,                       )
    a Florida Limited Liability Company,  )
 BAGS O MONEY, LLC d/b/a BOSS BAGS        )
    a Kentucky Limited Liability Company, )
 MONEY O BAGS, LLC                        ) JURY TRIAL DEMANDED
    a Kentucky Limited Liability Company, )
 JAMES KRISTOFIK,                         )
    an individual, and                    )
 PAUL MARSHALL,                           )
    an individual,                        )
                                          )
 Defendants.                              )
 ________________________________________ )

         DECLARATION OF PAUL DISPAZIO IN SUPPORT OF PLAINTIFF’S
          MOTION FOR PRELIMINARY INJUNCTION AND SUPPORTING
                         MEMORANDUM OF LAW

        I, Paul DiSpazio, hereby declare as follows:

        1.      My name is Paul DiSpazio and I am a citizen of the United States of America.

        2.      I am over the age of eighteen (18) and competent to testify to the matters in

 this declaration.

        3.      I make this declaration based on my personal knowledge and, if called to

 testify as to the truth of the matters declared herein, I could and would competently testify.




                                                1
Case 6:20-cv-02249-PGB-GJK Document 17-7 Filed 01/13/21 Page 2 of 6 PageID 194




        4.      I am the Chief Executive Officer of Bullbag Corporation (“Plaintiff”). I have

 over thirty (30) years of waste/trash removal industry experience, mostly in dumpster rental,

 sales, and service (dumping/removal and related brokerage).

        5.      Plaintiff is the inventor and industry leader of the reusable and foldable

 dumpster bag (“Plaintiff’s Bags” or “Bags”). Plaintiff’s Bags have been sold in the

 marketplace since as early as November 2003.

        6.      Plaintiff owns U.S. Patent No. 10,442,575 (the “’575 Patent”).          I am the

 inventor of the ‘575 Patent. Plaintiff also owns U.S. Trademark Registration Nos. 3,327,153,

 3,336,770, 5,517,315, 5,571,904, 5,764,122, 5,764,123, and 5,852,068. Plaintiff has not

 authorized the use of its patents or trademarks to anyone.

        7.      Plaintiff has no significant direct competitors.      This is largely due to the

 advantages of Plaintiff’s patented bags.        For example, Waste Management, Inc./WM

 Intellectual Property Holdings, LLC Waste Management, Inc. has for many decades been the

 largest national player in the waste/trash removal industry. Waste Management offers a

 BAGSTER dumpster bag. The BAGSTER dumpster bag and business model differ in related

 ways from BullBag’s. The BAGSTER bag is small (3 cubic yards), single use, and lacks any

 form of frame or stays. To use the bag, the user has to roll the sidewall onto itself to be self-

 supporting at a low height. As the user fills the bag, the user unrolls the sidewall upward.

 The BAGSTER bag’s lack of stays avoids difficult issues of users installing and removing

 frame elements. It similarly removes issues of breaking frame elements. But it presents

 other inconvenience of having to roll and unroll the sidewall. Also, the bag is made of

 lightweight material to facilitate the rolling up. This disfavors reusability.




                                                 2
Case 6:20-cv-02249-PGB-GJK Document 17-7 Filed 01/13/21 Page 3 of 6 PageID 195




          8.    I am not aware of any competitor selling a dumpster bag with stays. Due to

 my extensive industry involvement and contacts over 3 decades, I would expect to know of

 such a competitor, if one existed.

          9.    Bullbag currently sells two versions of its dumpster bag. They differ in the

 corner stays. Both include rim stays. One version (the consumer version) has bungee poles

 as corner stays. Another version (the contractor version) has PVC pipe assemblies as corner

 stays.   Consumers purchase extensively at retail (e.g. the Home Depot) or online (e.g.,

 Bullbag’s website). Contractors typically purchase directly from Bullbag’s sales personnel.

          10.   Plaintiff’s Bags are highly valued and well-known for their uniqueness,

 quality, performance, and durability.

          11.   To date, Plaintiff has invested at least $5,000,000 in extensive and innovative

 research, development, marketing, and advertising. Plaintiff, as such, has acquired

 substantial goodwill and a prominent reputation within the niche, dumpster bag industry.

          12.   To date, Plaintiff has generated more than $35,000,000 in revenue from its

 Bags sales and services.

          13.   From April 2017 through November 2019, Defendant, James Kristofik

 (“Kristofik”), was employed by Plaintiff as a Florida Sales Manager.               During his

 employment, Kristofik had access to Plaintiff’s confidential and proprietary information.

          14.   Upon his departure from Plaintiff, Kristofik, without Plaintiff’s authorization,

 took with him Plaintiff’s property, including PVC piping, black tent poles, Bags, and

 marketing materials. Plaintiff believes that Kristofik took customer lists and corresponding

 price information with him as well.




                                                3
Case 6:20-cv-02249-PGB-GJK Document 17-7 Filed 01/13/21 Page 4 of 6 PageID 196




        15.    My understanding is that soon after leaving Plaintiff, Kristofik partnered with

 Bags O Money, LLC, Bags O Money, LLC d/b/a Boss Bags, Money O Bags, LLC, and Paul

 Marshall (“Marshall) (collectively referred to as “Defendants”).

        16.    Based on public records, I understand Bags O Money, LLC d/b/a Boss Bags,

 formed on March 11, 2020, is incorporated under the laws of Kentucky. Money O Bags,

 LLC, formed on June 17, 2020, is incorporated under the laws of Kentucky. Lastly, Bags O

 Money, LLC, formed on August 10, 2020, is incorporated under the laws of Florida.

        17.    Upon information and belief, on or around June 2020, Kristofik and Marshall

 contracted with a third-party manufacturer, JohnPac, LLC, to produce 1,400 identical knock-

 off bags.

        18.    I have seen Defendants’ infringing bags and they are near identical to

 Plaintiff’s bags. Aside from the markings on the outside, the bags themselves are identical.

 Defendants’ infringing bags even appear to mimic the stitching in Plaintiff’s bags.

        19.    Defendants’ infringing bags also copied an innovative idea of providing fill

 level markings on the outside of the bag. These markings are a significant competitive

 advantage for Plaintiff.     Other dumpster bags only have 1 size and are not reusable.

 Traditional dumpsters require the customer pay a flat rate plus tonnage, rental, and delivery

 fees. Because of our unique fill lines, we can price jobs for the customer based on their

 usage of the dumpster bag.

        20.    As Plaintiff’s former employee, Kristofik knew that Plaintiff’s customers are

 part of a multi-year contract. Kristofik, as a former employee, was under a duty not to

 disclose such information for his benefit and to Plaintiff’s detriment.




                                                4
Case 6:20-cv-02249-PGB-GJK Document 17-7 Filed 01/13/21 Page 5 of 6 PageID 197




        21.     Notwithstanding the foregoing, Kristofik intentionally and willfully solicited

 approximately ten (10) to fifteen (15) of Plaintiff’s customers. Plaintiff’s loss in customers

 has resulted in approximately $50,000 in lost revenue.

        22.     Plaintiff’s customers regularly agree to multi-year contracts with Plaintiff.

 Through these agreements, Plaintiff provides reusable dumpster bags and the customer is

 charged for hauling and dumping of the waste in those bags. In this way, contractors can get

 more cost-effective waste removal service than provided by other competitors who must first

 place large and unwieldy dumpsters.

        23.     Kristofik was well-aware of this competitive advantage and sales strategy, as

 he was employed as a sales person for Plaintiff. Since his departure, he has sought to

 encourage a number of Plaintiff’s customers away from their multi-year contracts with

 Plaintiff. The customers he has sought to lure away are largely customers he helped manage

 the relationship with on behalf of Plaintiff.

        24.     It also appears that Defendants’ pricing structure is identical to that of

 Plaintiff’s. Defendants appear to have also undercut the standard pricing that Plaintiff

 provides in an effort to steal work away from Plaintiff.

        25.     While employed by Plaintiff, Kristofik had direct contact with many of

 Plaintiff’s existing customers. Plaintiff believes that Kristofik has now used Plaintiff’s price

 information to undercut Plaintiff’s existing customers.

        26.     Plaintiff, additionally, is aware of actual confusion that has resulted from

 Defendants’ colorable imitation of Plaintiff’s Bags. The following customers have expressed

 confusion between Plaintiff’s Bags and Defendants’: Paul Davis of Hernando and Pasco




                                                 5
Case 6:20-cv-02249-PGB-GJK Document 17-7 Filed 01/13/21 Page 6 of 6 PageID 198




 County, Rapid Response Orlando, Roto Rooter Orlando, Sunshine Contractors, and Jenkins

 Restorations.

        27.      Plaintiff believes that Kristofik has taken Plaintiff’s Bags from Roto Rooter

 Orlando, or otherwise disposed of them, and instead restocked Roto Rooter Orlando’s

 shelves with Defendants’ bags.

        28.      Based on my thirty (30) years of experience in the waste management

 industry, we tell clients that we haul, or dump their refuse. Both words convey the same

 impression to customers.

        29.      As a direct and proximate result of Defendants’ intentional infringements and

 unlawful conduct, Plaintiff has been, and continues to be, irreparably harmed. If Defendants

 are permitted to continue using their knock-off bags, infringing brand, and Plaintiff’s

 proprietary pricing structure, damage will continue to flow to Plaintiff, including loss of our

 goodwill, price erosion, damage to our reputation, and loss of business opportunities.

        I declare under penalty of perjury that the foregoing is true and correct to the best of

 my knowledge, information, and belief.



 DATED this ____ day of January, 2021.

                                             _____________________________________

                                             Paul DiSpazio, Chief Executive Officer,
                                             Bullbag Corporation




                                               6
